Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrian Jarrell Abbott appeals from his 180-month sentence imposed pursuant to his guilty plea to one count of possession of ammunition by a felon. He was sentenced as an armed career criminal under 18 U.S.C. § 924(e) (2012), based in part on a North Carolina conviction for Larceny from the Person. On appeal, both parties agree that Larceny from the Person is no longer a qualifying offense under § 924(e)(2)(B)(ii) after the Supreme Court’s decision in Johnson v. United States, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). Accordingly, we vacate Abbott’s sentence and remand for resentencing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.